Title: From Thomas Jefferson to Claudius Crozet, 23 November 1821
From: Jefferson, Thomas
To: Crozet, Claudius


                        
                        Monticello
                            
                            Nov. 23. 21.
                        
                    I thank you, Sir, for your kind attention in sending me a copy of your valuable treatise on Descriptive geometry. I felicitate the Student of the present day on this important supplement to his knolege of the theory of geometry, and those of our country particularly on their fortunate acquisition of so able an instructor in it. we are sometimes disposed to think with regret that we have been born an age too soon for the luminous advance of sciences, of which we see the dawn. but justice suggests that our age has had it’s turn, and it’s honors too, and that the enjoyments of advancing science which we have had more than those who have gone before us, should not be envied to those who are to come after us. with my thankfulness for the services you are rendering my young countrymen, accept the assurance of my great esteem and respect.
                        Th: Jefferson